Case 1:19-cv-02205-MN-JLH Document 8 Filed 02/03/20 Page 1 of 6 PageID #: 46



                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF DELAWARE

 TEKVOKE, LLC                                       )
                                                    )
                    Plaintiff,                      )
                                                    )
         v.                                         )           C.A. No. 19-2205-MN
                                                    )
 DIGIUM, INC                                        )           JURY TRIAL DEMANDED
                                                    )
                    Defendant.                      )


      DEFENDANT DIGIUM, INC’S ANSWER TO PLAINTIFF TEKVOKE, LLC’S
                         ORIGINAL COMPLAINT

        Digium, Inc. (“Digium”), defendant in the above-entitled and numbered civil action,

demands a trial by jury on all issues so triable and answers the Original Complaint of Tekvoke,

LLC (“Tekvoke”) as follows.

                                     NATURE OF THE ACTION

        1.         Digium admits that this action purports to be an action for patent infringement

arising under the Patent Laws of the United States, but denies that it has infringed any of the

patents-in suit.

                                            THE PARTIES

        2.         Digium is without knowledge or information sufficient to form a belief in the

truth of the allegations contained in Paragraph 2 and therefore, denies these allegations.

        3.         Digium admits that it is a Delaware corporation with its principal place of

business at 445 Jan Davis Drive NW, Huntsville, AL 35806.

        4.         Digium admits that, until November 21, 2019, it operated the website

www.digium.com. Digium denies any other characterization of its operation of the website
Case 1:19-cv-02205-MN-JLH Document 8 Filed 02/03/20 Page 2 of 6 PageID #: 47



contained in paragraph 4. Digium admits it has done business with customers in the District of

Delaware. Except as admitted above, Digium denies the allegations of Paragraph 4.

                                 JURISDICTION AND VENUE

       5.      Digium admits that this action purports to be for patent infringement arising under

the Patent Laws of the United States, Title 35 of the United States Code, but denies that it has

infringed the patents-in-suit.

       6.      Digium admits that this Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1338.

       7.      Digium admits that it is subject to the personal jurisdiction of this Court because it

is incorporated in the State of Delaware. Digium denies that it has committed any acts of patent

infringement in this Judicial District. Except as admitted above, Digium denies the allegations of

Paragraph 7.

       8.      Digium denies that it has conducted substantial business in this forum. Digium

denies that it has committed any infringing acts in this forum. Digium denies that it has

regularly solicited business in this forum. Digium admits that it has sold products into this forum

on a regular basis. Digium admits that it is incorporated in the State of Delaware. Except as

admitted above, Digium denies the allegations of Paragraph 7.

       9.      Digium admits that venue is proper in this Judicial District under 28 USC

§ 1400(b) because it is incorporated in this District. Digium denies the remaining allegations

contained in Paragraph 9.

                                  FACTUAL BACKGROUND

       10.     Digium admits that what purports to be a copy of the ‘343 Patent is attached to

Tekvoke’s complaint as Exhibit A. Digium admits that Exhibit A is titled “Internet




                                                 2
Case 1:19-cv-02205-MN-JLH Document 8 Filed 02/03/20 Page 3 of 6 PageID #: 48



Communication Control Apparatus and Communication Terminal Calling Method.” Digium

also admits that the face of the ‘343 patent states that it issued on February 3, 2004. Digium

denies any further characterization of the ‘343 Patent, its inventors, or its examination as alleged

in Paragraph 10.

       11.     Digium denies that the application that later became the ‘343 patent was filed on

April 11, 2202.

       12.     Digium admits that the face of the ‘343 patent states that it was assigned to

Panasonic Communications Co., Ltd.

       13.     Digium is without knowledge or information sufficient to form a belief in the

truth of the allegation that the Tekvoke “is presently the owner of the ‘343 Patent,” and therefore

denies the allegations contained in Paragraph. 13.

       14.     Digium admits that the language quoted in Paragraph 14 appears in the ‘343

patent, Column 2, Lines 13-18. Except as expressly admitted above, Digium denies the

allegations in Paragraph 14.

       15.     Digium admits that the language quoted in Paragraph 15 is taken from Claim 1 of

the ‘343 patent.

       16.     Digium denies the allegations in Paragraph 16.

                                     DIGIUM’S PRODUCT

       17.     Digium admits that it sells the Digium Switchvox product. Digium denies

Tekvoke’s further description of Switchvox. Digium admits that Tekvoke has attached a claim

chart as Exhibit B, but denies that Exhibit B shows that Switchvox infringes the ‘433 patent.

       18.     Digium denies the allegations contained in Paragraph 18.

       19.     Digium denies the allegations contained in Paragraph 19.




                                                 3
Case 1:19-cv-02205-MN-JLH Document 8 Filed 02/03/20 Page 4 of 6 PageID #: 49



       20.     Digium denies the allegations contained in Paragraph 20.

       21.     Digium denies the allegations contained in Paragraph 21.

                       ALLEGED INFRINGEMENT OF THE ‘343 PATENT

       22.     Digium realleges and incorporates by reference all of the allegations set forth in

the preceding paragraphs.

       23.     Digium denies the allegations contained in Paragraph 23.

       24.     Digium denies the allegations contained in Paragraph 24.

       25.     Digium admits that it had knowledge of the ‘343 patent after service of the

Complaint. Digium denies that it had knowledge of the ‘343 patent prior to the filing of this

lawsuit.

       26.     Digium denies the allegations contained in Paragraph 26.

       27.     Digium denies the allegations contained in Paragraph 27.

       28.     Digium denies the allegations contained in Paragraph 28.

       29.     Digium denies the allegations contained in Paragraph 29. Digium further denies

that Tekvoke can reserve the right to modify its infringement theories that is inconsistent with

the scheduling order that will be adopted by the Court.

                                        JURY DEMAND

       Digium demands a trial by jury in all issues triable as such.

                            DIGIUM’S AFFIRMATIVE DEFENSES

       30.     Digium does has not and does not literally, directly, and/or under the doctrine of

equivalents, infringe any valid and/or enforceable claim of the ‘343 Patent.




                                                 4
Case 1:19-cv-02205-MN-JLH Document 8 Filed 02/03/20 Page 5 of 6 PageID #: 50



          31.   Each of the claims of the ‘343 patent are invalid for failing to comply with one of

more of the requirements for patentability specified by Part II of Title 35 of the United States

Code §101 et seq., including without limitation 35 U.S.C. §§ 102, 103 and/or 112.

          32.   Tekvoke is estopped from construing the claims of the ‘343 patent to cover or

include, either literally or by application of the doctrine of equivalents, methods used, devices

manufactured, used, imported, sold or offered for sale by Digium because of admissions and

statements to the PTO during prosecution of the applications leading to the issuance of the

patent, disclosure or language in the specification of the patent and/or limitations in the claims of

the patent.

          33.   This Court lacks subject matter jurisdiction over this matter because Tekvoke

does not have standing because it is not the owner of the ‘343 patent.

          34.   The relief sought by Tekvoke is barred in whole or in part by the doctrine of

laches.

          35.   To the extent that products accused of infringement were or are used or

manufactured by or for the United States , the relief sought by Tekvoke is limited by 28 U.S.C.

§ 1498(a).

          36.   The relief sought by Tekvoke is barred in whole or in part by 35 U.S.C. § 287.

                                     EXCEPTIONAL CASE

          37.   This is an exceptional case pursuant to 35 U.S.C. § 285 entitling Digium to an

award of attorneys’ fees as a result of, inter alia, Tekvoke’s failure to perform a reasonable pre-

suit investigation of its infringement contentions against Digium.




                                                  5
Case 1:19-cv-02205-MN-JLH Document 8 Filed 02/03/20 Page 6 of 6 PageID #: 51



                                 PRAYER FOR RELIEF

     WHEREFORE, Digium hereby prays for the following relief:

            a.      That the Court enter judgment that Tekvoke is not entitled to any relief

     with respect to its allegations against Digium and dismiss all of Tekvoke’s allegations

     with prejudice;

            b.      That the Court enter a judgment that Digium has not infringed and is not

     directly infringing or indirectly infringing by contribution or inducement, whether

     willfully or otherwise, any claim of the ‘343 patent, as alleged by Tekvoke;

            c.      That the Court enter a judgment that the claims of the ‘343 patent are

     invalid;

            d.      That the Court declare this an exceptional case and award Digium its

     costs, expenses, and reasonable attorneys’ fees pursuant to 35 U.S.C. § 285 and all other

     applicable statutes, rules, and common law; and

            e.      That the Court award Digium such other and further relief as the Court

     may deem just and proper.

                                                  /s/ John W. Shaw
                                                  John W. Shaw (No. 3362)
                                                  Andrew E. Russell (No. 5382)
                                                  SHAW KELLER LLP
                                                  I.M. Pei Building
                                                  1105 North Market Street, 12th Floor
                                                  Wilmington, DE 19801
OF COUNSEL:                                       (302) 298-0700
Jon B. Hyland                                     jshaw@shawekeller.com
MUNSCH HARDT KOPF & HARR P.C.                     arussell@shawkeller.com
500 N. Akard Street, Suite 3800                   Attorneys for Defendant
Dallas, TX 75201
(214) 855-7500

Dated: February 3, 2020




                                              6
